ORDER

PER CURIAM.
Defendant Dale J. Montgomery appeals from a judgment awarding Jackie Brum-baugh $26,000 actual damages and $26,000 punitive damages for sexual assault. Montgomery, appealing the judgment pro se, argues that the trial court erred in (1) awarding the plaintiff a judgment when there was no medical evidence of damages, (2) refusing to appoint an attorney for Montgomery, and (3) allowing the trial to proceed without a jury.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).